Title: From George Washington to William Pearce, 17 August 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] Augt 17th 1794.
               
               Your letter of the 10th has been duly received, and I am glad to find by it that your Corn still retains a favorable appearance, and that the ground on which it grows is in tolerable good order for the reception of Wheat. I wish it had been in perfect order, as I have no idea of the propriety of seeding where it is not. You have not yet answered a question in one of my late letters—viz.—whether the Buck wheat which had been plowed in for Manure, had so seeded the ground, as to be bringing forward a second crop of that article, for the same purpose—that is, for manure.
               I cannot with certainty recollect, whether I saw the India hemp growing when I was last at Mount Vernon; but think it was in the Vineyard; somewhere I hope it was sown, and therefore desire that the Seed may be saved in due season & with as little loss as possible: that, if it be valuable, I may make the most of it.
               
               What appearance does the Potatoes, which the Gardener attempted to raise from the Sprouts, put on at this time; and what are they likely to come to, compared with such as might have been produced in the same ground, planted at the same time, in the usual way.
               When I was at home, an application was made to me by Kate at Muddy hole (through her husband, Will) to serve the Negro Women (as a Grany) on my estate; intimating that she was full as well qualified for this purpose as those into whose hands it was entrusted and to whom I was paying twelve or £15 a year: & why she should not be so, I know not; but wish you to cause some enquiry to be made into this matter, & commit this business to her, if thereupon you shall be satisfied of her qualifications. This service, formerly, was always performed by a Negro woman belonging to the estate—but latterly, until now, none seemed disposed to undertake it.
               I perceive by the George Town Gazette, that the Potomac Company, by their Treasurer William Hartshorn of Alexandria, has called upon the holders of Shares in that Navigation for twelve pounds ster[lin]g each, to be paid on, or before the first day of next month (September). I hold five shares in this Company, which will make the call upon me £60 Sterg which is to be discharged at an exchange of 33⅓ prCt; wch amounts to £80 Virga Curry or 266⅔ dollrs. Let this sum be paid by the day, or I shall have interest to pay for every day it runs over. You will pay it out of the money due for the Flour which was sold in Alexandria, & wch I desired might be placed in the Bank.
               Not having Colo. Lyles Bond by me, I cannot make a clear statement of the matter in my Books, without knowing the precise condition of it. I therefore desire you will send me an exact copy of the condition of the said Bond, with the date thereof in your first letter.
               I do not conceive that you will sustain any loss in parting with Crow—for a mans abilities, or knowledge of business is of little avail if they are not exerted; or if he suffers indolence, or amusements to overcome them—& a bad temper to keep all around him in a state of disquietude which was too much the case with him as well as loss of Stock and injury to other things, by his inattentions and neglect. Do what you think best with McKoy, but recollect always that the season for providing good Overseers
                  
                  is passing away, & none will be to be had late, except such as, with difficulty, can get places at all; yet, I had rather you should take the chance of the Eastern shore before you engage any on the other shore or round abt you, as they are more accustomed to farming. But it may not be amiss to let it be generally known, before you go to the Eastern shore, that you are in want of Overseers; that if you fail to obtain any, while there, your chance may be the better after you return. I have not the smallest doubt but that a considerable portion of the materials which falls into the hands of Green, & those under him, are applied to purposes of their own. A letter is enclosed for Butler, who must take his own way. as to going or staying.
               I hope your sick daughter has got well again—I am Your friend &ca
               
                  Go: Washington
               
               
                  What rare ripe corn will you be able to save from what I sent home last Spring?  in part of an Ear.
               
            